DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. 20200119304 (Choi).

    PNG
    media_image1.png
    581
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    505
    media_image2.png
    Greyscale

Regarding claim 1, fig. 3 and 10 of Choi discloses a display device comprising: 
a substrate 100 including a display area DA and a non-display area NDA; 
a light emitting element OLED (fig. 7) disposed in the display area; 
an encapsulation layer 300 covering the light emitting element; and 
a dam 510 disposed in the non-display area and surrounding the display area, wherein the dam includes a plurality of organic layers (230 (organic par [0112]/211/209), the plurality of organic layers including an organic layer 211/209 that includes a portion (leg portion of 209) which decreases (inside edge leg portion of 209 decreases in height towards bottom) and then increases (outer edge leg portion of 209 increase in height from bottom to top edge of 209) in height toward an edge (top edge) of the organic layer 211/209.

Regarding claim 3, fig. 10 of Choi discloses wherein the organic layer includes a first portion 211 adjacent to the edge (top edge) and a second portion 211 disposed inside the first portion, wherein a height of the first portion is greater than a height of the second portion.

Regarding claim 4, fig. 10 of Choi discloses wherein at least two inflection points (209/211 switch over points are inflection points) are included in a curve (switch from to 211/209 is curve as it is not a straight line) defined by an upper surface of an edge portion of the organic layer in a cross-sectional view.

Regarding claim 5, fig. 3 of Choi discloses further comprising a power supply voltage transfer line ELVDD (fig. 4) disposed in the non-display area, and wherein the organic layer includes a portion which is in contact (indirectly) with the power supply voltage transfer line.

Regarding claim 6, fig. 7 of Choi discloses further comprising a connecting member 221 electrically connecting an electrode of the light emitting element and the power supply voltage transfer line, wherein the organic layer includes a portion 211 which is in contact with the connecting member.

Regarding claim 7, further comprising an insulating layer 102 disposed between the substrate and the power supply voltage transfer line (this is necessary the case as ELVDD is processed on top of substrate) , wherein the organic layer includes a portion which is in contact with the insulating layer (see fig. 10).

Regarding claim 8, fig. 10 of Choi discloses wherein the encapsulation layer 300 includes an inorganic layer310, and the inorganic layer extends over the organic layer and contacts the organic layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhang et al. 20190096968.
Regarding claim 2, Choi discloses claim 1, but does not disclose wherein the organic layer includes a black photoresist.
However, par [0036] of Zhang discloses of pixel defining layer 8 is made of a black photoresist material, and the black photoresist material is a material such as resin, polyimide and the like to ack as a black mask to block light.
In view of such teaching, it would have been obvious to form a device of Choi comprising the pixel defining layer a black pixel defining layer such as taught by Zhang to form a black mask for light blocking.

Regarding claim 9, fig. 7 of Choi discloses further comprising a pixel defining layer 211/213 which is disposed in the display area and in which an opening is defined, wherein a height of a first portion of the pixel defining layer (height of 213) adjacent to an edge of the pixel defining layer for defining the opening is greater than a height (of 211) of a second portion disposed farther from the opening than the first portion is from the opening.
Choi does not disclose that the pixel defining layer a black pixel defining layer. However, par [0036] of Zhang discloses of pixel defining layer 8 is made of a black photoresist material, and the black photoresist material is a material such as resin, polyimide and the like to ack as a black mask to block light.
In view of such teaching, it would have been obvious to form a device of Choi comprising the pixel defining layer a black pixel defining layer such as taught by Zhang to form a black mask for light blocking.

Regarding claim 11, Choi discloses a display device comprising: a substrate including a display area and a non-display area; a pixel defining layer (fig. 7) which is disposed in the display area and in which an opening is defined; a light emitting diode OLED (fig. 7) disposed in the display area and overlapping the opening; a thin film encapsulation layer 300 covering the light emitting diode; and 
a dam disposed in the non-display area and surrounding the display area, wherein the dam includes a first layer 203 and a second layer 211/209 which cover an upper surface and a side surface of the first layer, and the second layer includes a same material (211 material) as a material of the pixel defining layer 211.
Choi does not disclose that the pixel defining layer a black pixel defining layer. However, par [0036] of Zhang discloses of pixel defining layer 8 is made of a black photoresist material, and the black photoresist material is a material such as resin, polyimide and the like to ack as a black mask to block light.
In view of such teaching, it would have been obvious to form a device of Choi comprising the pixel defining layer a black pixel defining layer such as taught by Zhang to form a black mask for light blocking.

Regarding claim 12, the resulting structure is one wherein the black pixel defining layer and the second layer include a black photoresist.

Regarding claim 13, (see rejection of claim 3 above) Choi discloses wherein the second layer includes a first portion adjacent to an edge of the second layer and a second portion disposed inside the first portion, wherein a height of the first portion is greater than a height of the second portion.

Regarding claim 14, fig. 10 of Choi discloses wherein at least three inflection points (interchange between 209 and 211 forms two points of inflection and where 211 change from up to flat forms another inflection point) are included in a curve defined by an upper surface and a side surface of an edge portion of the second layer in a cross-sectional view.

Regarding claim 15, fig. 4 of Choi discloses further comprising a power supply voltage transfer line ELVDD disposed in the non-display area (necessary the case power for such is from non-display area and brought into display area), wherein the second layer includes a portion which is in contact with the power supply voltage transfer line (as all elements are in contact).

Regarding claim 16 (see rejection of claim 6 above) further comprising a connecting member electrically connecting an electrode of the light emitting diode and the power supply voltage transfer line, wherein the second layer includes a portion which is in contact with the connecting member.

Regarding claim 17, (see rejection of claim 7 above) further comprising an insulating layer disposed between the substrate and the power supply voltage transfer line, wherein the second layer includes a portion which is in contact with the insulating layer.

Regarding claim 18, fig. 10 of Choi discloses wherein the thin film encapsulation layer includes an inorganic layer, and the inorganic layer extends over the second layer and contacts the second layer.

Regarding claim 19, fig. 17 of Choi discloses further comprising a planarization layer 203 (is planarize to a degree) disposed between the substrate and the black pixel defining layer, wherein the first layer includes a same material as a material of the planarization layer.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Zhang in view of Kim et al. 20190296088.
Regarding claims 10 and 20, Choi and Zhang claims 9 and 20. Choi and Zhang do not disclose further comprising a light blocking member and a color filter disposed on the black pixel defining layer and overlap the black pixel defining layer.

 	However, fig. 9 of Kim disclose a color conversion panel 201 comprising a light blocking member 220 and a color filter 230 disposed on the pixel defining layer and overlap the pixel defining layer.
	In view of such teaching, it would have been obvious to form a device of Choi and Zhang further comprising a light blocking member and a color filter disposed on the black pixel defining layer and overlap the black pixel defining layer such as taught by Kim to form a color conversion panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829